[image_036.gif]

 

 

 

 

 

 

 

Capitol Services Inc

PO Box 1831

Austin, TX 78767 -

Office of the Secretary of State

100-131

October 11, 2018

Page 1 of 1

Filing Fee: $30.00

 



 

Total Filing Fee: $30.00

 

 

 

Re: Texas UCC Initial Filing Acknowledgment

 

The Texas Secretary of State's Office has received and filed your document. The
information below reflects the data that was indexed into our system.

 

Initial Filing Type: Financing Statement

Initial Filing Nmnber: 18-0035922050 Filing Date: 10/10/2018 Filing Time: 4:37
p.m. Lapse Date: 10/10/2023



Document Number: 842043100025

 



   



 

 

 

 

Party Type Party Name and Address Debtor

GREENWAY TECHNOLOGIES, INC.

8850 CAMP BOWIE WEST BLVD., SUITE 240, FORT WORTH, TX, USA, 76116

 

MABERT, LLC, AS AGENT

Secured Party   878 MEADOW HILL ROAD, SUITE 104, FORT WORTH, TX, USA, 76108





 



 

 





 

Please feel free to contact us at 512-475-2703 if you have any questions
regarding the above information. User ID: MCENTENO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Phone: 512-475-2703 Come visit us on the Intemet@http://www.sos.state.tx.us!
Fax: 512-463-1423 Dial 7-1-1 for Relay Services





 

 

 

[image_037.gif]